Title: To John Adams from Oliver Wolcott, Jr., 25 May 1799
From: Wolcott, Oliver, Jr.
To: Adams, John


				
					To the President.
					Phila., May 25th, 1799.
				
				After a very laboured trial, Fries, who led the armed party at Bethlehem, has been convicted of treason. He continued tranquil until the verdict of the jury was returned, when and since, he has been much affected. His composure during the trial was not owing to stupidity, for though an illiterate man, he is not deficient in sagacity. He confidently expected to be acquitted,and his hopes are supposed to have been founded on the opinion of Mr. Lewis, who on all occasions since the commencement of the trial has declared that the offence did not amount to treason. Both of the judges were decided in their definitions of the crime, and the evidence was complete, both as to the acts done and of the intention to prevent the execution of the law. It is admitted on all hands that the trial has been fair and impartial; the jury was respectable, and two of them were persons, upon the bias of whose political sentiments, calculations favourable to the prisoner were made. The jury received the charge at about six o’clock in the evening, when the court adjourned till ten. At the time appointed the verdict was returned—guilty.I am told this morning of a circumstance which proves that the jury were governed by humane, delicate, and honourable sentiments. When they retired, it was agreed that, without previous argument among themselves, the opinion of each person should be given by ballot. By this trial, it was found that the jury were unanimous.Thus has ended a trial which has excited the greatest attention, and upon the issue of which the tranquillity of this part of the country has greatly depended. Fries said, after the trial, to Mr. Wood (one of the chief clerks of my office, who is also a clerk of the prison) that great men were at the bottom of this business. I do not know his meaning. B. McClenachan, of the House of Representatives, was certainly an agitator among the insurgents, but I do not know, nor do I believe that the insurgents had any general views, other than to defeat the execution of the act of assessment. In general, the people are ignorant, strongly prejudiced against the measures of government, vindictive in their resentments, and, I fear, incapable of being influenced except by their fears of punishment.
				
					
				
				
			